Order filed January 10, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00981-CV
                                   ____________

        IN RE SAEXPLORATION, INC., JEFF HASTINGS, AND BRENT
                          WHITELEY, Relators




                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-01355

                                     ORDER

        On October 26, 2012, relators filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. ' 22.221. Relators asked this court to order The
Honorable Steven Kirkland, Judge of the 215th District Court, Harris County,
Texas, to set aside his order disqualifying Brent Whiteley entered in trial court
cause number 2012-01355, styled CGGVeritas Land (U.S.), Inc. v. SAExploration,
Inc..
      On December 4, 2012, this court issued an opinion denying relators’
requested relief. On December 19, 2012, relators filed a motion for rehearing,
which remains pending. Because the respondent ceased to hold the office of Judge
of the 215th District Court, Harris County, Texas, after the institution of this
action, we are required to abate this mandamus proceeding to permit the
respondent’s successor, the Honorable Elaine H. Palmer, to reconsider the decision
regarding relators’ request for relief. See Tex. R. App. P. 7.2(b). Therefore, this
mandamus proceeding is abated for a period of thirty days from the date of this
order, at which time the new presiding judge of the 215th District Court, Harris
County, Texas, shall advise the court of the action taken on relators’ request. The
court will then consider a motion to reinstate or dismiss this proceeding, as
appropriate.

      It is so ORDERED.

                                      PER CURIAM